Citation Nr: 1100544	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-20 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
residuals of a fasciotomy of the right elbow.       

2.  Entitlement to an initial compensable rating for status-post 
right shoulder dislocation.  

3.  Entitlement to an initial rating in excess of 20 percent for 
degenerative disk disease with status-post anterior cervical 
fusion with diskectomy and laminectomy of the cervical spine.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active military service from August 1984 to 
August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Salt Lake 
City, Utah.                 

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in this 
case, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate ratings may be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Id.  

In an April 2009 decision, the Board remanded this case for 
additional development.  The purposes of this remand have been 
met and the case is ready for appellate consideration.  

The Veteran testified before a Veterans Law Judge at a July 2007 
hearing conducted at the RO.  The Veterans Law Judge left the 
Board subsequent to the April 2009 decision.  The Veteran was 
apprised of this by a letter dated in September 2010, and was 
afforded the opportunity to have a new Board hearing.  See 38 
C.F.R. § 20.707 (2010).  The Veteran was given 30 days to respond 
to the letter.  However, no response was received.  Accordingly, 
no new hearing will be provided in this matter pursuant to 38 
C.F.R. § 20.707.


FINDINGS OF FACT

1.  The Veteran's service-connected right elbow disability has 
not resulted in flexion limited to 100 degrees or less, nor 
extension limited to 45 degrees or more, nor supination limited 
to 30 degrees or less, nor pronation lost beyond the last quarter 
of the arc with the hand not approaching full pronation.  

2.  The Veteran's service-connected right shoulder disability has 
been productive of slight limitation of motion of the right arm; 
however, he maintains motion well above the shoulder level and 
there is no clinical or x-ray evidence of dislocation, nonunion 
or malunion of the clavicle or scapula; there is also no x-ray 
evidence of arthritis.  

3.  The Veteran's service-connected degenerative disk disease of 
the cervical spine is manifested by limitation of motion and 
pain; however, it is not shown to be productive of limitation of 
forward flexion of the cervical spine to 15 degrees or less; the 
Veteran does not have favorable ankylosis of the entire cervical 
spine; there is no medical evidence of incapacitating episodes of 
the service-connected neck disability.   


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the 
residuals of a fasciotomy of the right elbow have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 
5207, 5208, 5213 (2010).       





2.  The criteria for an initial compensable rating for status-
post right shoulder dislocation have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, 5203 
(2010).      

3.  The criteria for an initial rating in excess of 20 percent 
for degenerative disk disease with status-post anterior cervical 
fusion with diskectomy and laminectomy of the cervical spine, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5242, 5243 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of these claims. VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 2006 
and June 2009 letters sent to the Veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claims.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.  

The Board finds that VA has met these duties with regard to the 
claims adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
March 2006 and June 2009 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the evidence 
needed to substantiate his claims, the avenues by which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See Beverly, 
19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  In addition, the June 2009 letter 
informed him about how VA determines effective dates and 
disability ratings, as required by Dingess.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim." 
Written notice was provided in March 2006, prior to the appealed 
from rating decision, along with the subsequent notice provided 
in June 2009, after the decision that is the subject of this 
appeal.  Despite any timing deficiency, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the Veteran has been prejudiced thereby).  In 
this regard, as the Board concludes below that there is a 
preponderance of evidence against the Veteran's claims for an 
initial compensable rating for a right elbow disability, an 
initial compensable rating for a right shoulder disability, and 
an initial rating in excess of 20 percent for a cervical spine 
disability, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

During the pendency of this appeal, the Court issued a decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
pertains to a greater degree of specificity with respect to 
notice of the criteria necessary for an increased rating.  
However, this decision was recently vacated by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since 
the claims on appeal are downstream issues from that of service 
connection, Vazquez notice was never required.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  The Board finds that the March 2006 and 
June 2009 letters substantially satisfy the current notification 
requirements for the claims on appeal.  As the Veteran has not 
indicated any prejudice caused by a content error and no such 
error is apparent, the Board finds no basis for finding prejudice 
against the Veteran's appeal of the issues adjudicated in this 
decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) 
regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).

The Board finds that all necessary assistance has been provided 
to the Veteran.  In April 2009, the Board remanded this case.  
The Board noted that according to the Veteran, he had received 
treatment for his neck disability from a Dr. G., a private 
neurologist.  However, the evidence of record was negative for 
any records from Dr. G.  Thus, upon remand, the RO was requested 
to contact the Veteran and ask him to identify all VA and non-Va 
medical treatment providers who had treated him for his neck, 
right elbow, and right shoulder disabilities, to specifically 
include Dr. G., the private neurologist he referred to in the 
July 2007 Travel Board hearing.  After any required releases were 
requested and obtained from the Veteran, an attempt was to be 
made to obtain any records so identified that had not been 
previously obtained.  

Pursuant to the April 2009 remand, the RO sent the Veteran a 
letter in June 2009 and requested the aforementioned pertinent 
records, specifically any records from Dr. G.  The evidence of 
record is negative for a response from the Veteran.  The Board 
notes that the duty to assist is not a one-way street.  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board 
concludes that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims.

As to any duty to provide an examination or opinion, the Veteran 
received a VA (QTC) examination in March 2006 and a VA 
examination in August 2009, which were both thorough in nature 
and adequate for the purposes of deciding these claims.  The 
aforementioned VA examinations revealed findings that are 
adequate for rating the Veteran's right elbow, right shoulder, 
and neck disabilities.  Thus, the Board finds that the medical 
evidence of record is sufficient to resolve this appeal; VA has 
no further duty to provide an examination or medical opinion.  38 
C.F.R. §§ 3.326, 3.327.

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran, and thus, no 
additional assistance or notification was required.  The Veteran 
has suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard, 4 Vet. 
App. at 384.


II.  Pertinent Laws and Regulations

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule) codified in 38 
C.F.R. Part 4 (2010), which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2010).

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating shall 
be assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31 (2010).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).

The Court has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court 
held that it is not enough for an examiner to state a range of 
motion.  Rather, 38 C.F.R. § 4.40 requires consideration of 
factors such as lack of normal endurance, function loss due to 
pain, and pain on use, including pain during flare-ups.  The 
Court also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full description 
of the effects of the disability on the veteran's ordinary 
activity.  38 C.F.R. § 4.10.


III.  Right Elbow and Shoulder Disabilities

A.  Factual Background      

The Veteran's service treatment records show that in November 
1994, the Veteran was treated for complaints of pain in his right 
elbow.  At that time, he stated that he had recently been doing 
some heavy lifting when he developed right elbow pain.  The 
assessment was of strain/overuse injury of the right elbow/upper 
extremity.   Also in November 1994, the Veteran sought treatment 
for complaints of developing right shoulder pain after falling 
during a basketball game.  He was diagnosed with a right shoulder 
injury, sports related.  In February 1995, the Veteran was 
treated for complaints of a 3-month history of an anterior 
dislocation of the right shoulder that was popped back into 
place.  At that time, he stated that he had persistent right 
shoulder pain, especially with exertion.  He was diagnosed with a 
right shoulder dislocation with chronic subacromial bursitis.  
According to the records, in April 2004, the Veteran was treated 
for a history of pain in his right elbow.  At that time, he 
stated that he had experienced right elbow pain for one and a 
half years.  He noted that he was right hand dominant.  An x-ray 
of the Veteran's right elbow was reported to be normal.  He was 
diagnosed with right lateral epicondylitis and subsequently 
underwent a fasciotomy.  

In March 2006, the Veteran filed claims for service connection 
for the residuals of his right elbow surgery and for chronic 
right shoulder pain.  

In March 2006, the Veteran underwent a VA examination which was 
conducted by QTC Services.  At that time, he stated that he was 
still on active duty in the Air Force.  The Veteran reported that 
his Military Occupational Specialty (MOS) was as a crew chief.  
He indicated that approximately 10 years ago, he injured his 
right elbow while playing softball.  The Veteran reported that he 
subsequently developed pain in his right shoulder and underwent 
surgery.  He noted that after his surgery, he continued to have 
intermittent pain.  The Veteran rated the pain a 3 out of 10 in 
severity.  The pain was associated with physical activity and was 
relieved with rest.  He could function with the pain and had not 
been incapacitated other than for the surgery.  According to the 
Veteran, because of the right elbow pain, he was unable to lift 
heavy objects and could not play golf.  The Veteran had not lost 
time from work other than for the surgery.  He also reported that 
he had a history of a dislocated right shoulder.  According to 
the Veteran, he underwent physical therapy for his right 
shoulder.  He indicated that he had right shoulder symptoms 
intermittently; as often as once a month lasting two to three 
hours.  There was no radiation of pain.  He rated his right 
shoulder pain a 4 out of 10 in severity.  The pain was associated 
with physical activity and was relieved with rest.  He could 
function without medication.  According to the Veteran, most 
times, he only experienced the pain when he moved unexpectedly.  
The Veteran noted that he had been incapacitated two to three 
times for two to three days in the past related to his right 
shoulder.  He had no functional impairment and had not lost time 
from work related to that condition.      

The physical examination of the extremities revealed no clubbing, 
cyanosis or edema.  Examination of the right shoulder revealed no 
heat, redness, swelling, effusion or drainage.  Impingement sign 
was negative, as was apprehension sign.  In regard to range of 
motion of the right shoulder, flexion was to 180 degrees; 
abduction was to 180 degrees; external rotation was to 90 
degrees; and internal rotation was to 90 degrees.  The range of 
motion was not limited by repetitive use, pain, fatigue, 
weakness, lack of endurance or incoordination.  Examination of 
the right elbow revealed no heat, redness, swelling, effusion, or 
drainage.  In regard to range of motion of the right elbow, 
flexion was to 145 degrees; extension was to zero degrees; 
supination was to 85 degrees; and pronation was to 80 degrees.  
The range of motion was not limited by repetitive use, pain, 
fatigue, weakness, lack of endurance or incoordination.  The 
examiner stated that he could not determine any additional 
limitation in range of motion without resorting to mere 
speculation.  An x-ray of the Veteran's right elbow was reported 
to show normal articulation of the distal humerus with the 
proximal radial head and the ulna, with no fractures, lesions or 
arthritis changes; normal x-ray of the right elbow.  An x-ray of 
the Veteran's right shoulder was interpreted as showing normal 
articulation of the humeral head with the glenoid fossa; no 
arthritic changes, fractures, or lesions; normal 
acromioclavicular (AC) joint; normal x-ray of the right shoulder.  
Following the physical examination and a review of the Veteran's 
x-rays, the examiner diagnosed the Veteran as status-post right 
elbow surgery with residual pain, and status-post chronic right 
shoulder dislocation by history with residual intermittent pain.         

By a November 2006 rating action, the RO granted service 
connection for the residuals of a fasciotomy of the right elbow.  
The RO assigned a noncompensable rating under Diagnostic Code 
5299-5213, effective from September 1, 2006, for the Veteran's 
service-connected right elbow disability.  See 38 C.F.R. 
§ 3.400(b)(2) (the effective date of an award of service 
connection will be the day following the date of separation from 
service - if the veteran filed a claim within one year after 
service).  In that same rating action, the RO granted service 
connection for status-post right shoulder dislocation.  The RO 
assigned a noncompensable rating under Diagnostic Code 5299-5201, 
effective from September 1, 2006, for the Veteran's service-
connected right shoulder disability.  Id.        

In July 2007, the Veteran testified at a Travel Board hearing.  
At that time, he stated that approximately 4 to 5 times a year, 
he would aggravated his right elbow while performing a physical 
activity such as moving furniture, and then his elbow would be 
"useless" for 3 days.  He indicated that he would have to 
immobilize the elbow and not use it at all in order for it to 
heal.  According to the Veteran, he wore a brace on his right arm 
and had chronic pain in his right elbow.     

In August 2009, the Veteran underwent a VA examination.  At that 
time, he stated that he continued to have pain in his right 
elbow.  According to the Veteran, once or twice a month, he would 
have flare-ups with use, i.e., after yard work.  The pain level 
was a 3 or 4 out of 10 in severity, and would last one to three 
days.  Rest and Tylenol helped relieve the pain.  The Veteran 
noted that he could not throw a ball anymore.  There was no 
change in range of motion, weakness, fatigue, or incoordination.  
He denied actual weakness of the arm.  The Veteran reported that 
his right shoulder ached but it did not really hurt.  He could 
not assign a number from 1 to 10 in regard to the severity of his 
right shoulder discomfort.  The Veteran denied flare-ups or 
treatment.        

The physical examination of the Veteran's right shoulder showed 
no deformity or swelling.  In regard to range of motion, flexion 
was to 160 degrees; abduction was to 160 degrees; external 
rotation was to 80 degrees; and internal rotation was to 
80 degrees, none of which gave pain.  Repetitive motion did not 
change his symptoms.  He did have tenderness of the biceps 
tendon.  Resistance to internal rotation with abduction was 
negative.  In regard to range of motion of the right elbow, 
flexion was to 145 degrees; extension was to zero degrees; 
supination was to 85 degrees; and pronation was to 80 degrees, 
none of which gave pain.   Repetitive motion did not change his 
symptoms.  There was no tenderness about the elbow.  Tinel's sign 
was negative.  There was no lateral epicondyle tenderness, and 
there was no olecranon swelling.  The examiner further reported 
that there was no change in active or passive range of motion 
during repeat motion testing and no additional losses of range of 
motion or functional loss of the involved joints due to pain, 
weakness, impaired endurance, fatigue, incoordination or flare-
ups.  The examiner also stated that in regard to the Veteran's 
right elbow, he did not have any ankylosis of the right elbow or 
marked cubitus varus or cubitus valgus deformity.  There was no 
evidence of ununited fracture of the head of the radius, or 
malunion or nonunion of the radius or ulna.  In addition, the 
examiner indicated that with respect to the Veteran's right 
shoulder, there was no evidence of dislocation of the clavicle or 
scapula.  There was also no evidence of nonunion or malunion.  
The diagnoses were right elbow fasciotomy, with residuals of 
right elbow strain, and right shoulder strain.       


B.  Analysis

At the outset, the Board notes that under the laws administered 
by VA, a distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In the instant case, 
because the record reveals that the Veteran is right-handed, the 
Veteran's right arm is considered the major upper extremity.


Right Elbow

Since the Veteran disagreed with the initial rating following the 
initial grant of service connection, the Board will consider 
whether separate ratings may be assigned for separate periods of 
time based on facts found.  Fenderson, 12 Vet. App. at 119.

The Veteran's service-connected right elbow disability is 
characterized as residuals of a fasciotomy of the right elbow.  
This disability is not listed on the Rating Schedule, and the RO 
assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related body 
part and "99."  See 38 C.F.R. § 4.20 (2010).  The RO determined 
that the most closely analogous diagnostic code is 38 C.F.R. § 
4.71a, Diagnostic Code 5213.  Diagnostic Code 5213 provides for a 
10 percent rating for both the major and minor forearms when 
supination is limited to 30 degrees or less.  Further, under this 
Diagnostic Code, limitation of pronation with motion lost beyond 
last quarter of arc, and the hand not approaching full pronation, 
warrants a 20 percent rating for both the major and minor 
forearms.  38 C.F.R. § 4.71a.   

The Board further observes that Diagnostic Codes 5206 and 5207, 
pertaining to limitation of motion of the forearm, also apply to 
the Veteran's right elbow disability.     

Diagnostic Code 5206 provides criteria for evaluating limitation 
of flexion of the forearm.  Under this Diagnostic Code, both the 
major and minor forearms are assigned a noncompensable rating for 
flexion limited to 110 degrees, a 10 percent rating is assigned 
for flexion limited to 100 degrees, and a 20 percent rating is 
assigned for flexion limited to 90 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5207 provides for limitation of extension of the 
forearm.  Under this Diagnostic Code, both the major and minor 
forearm are assigned a 10 percent rating for extension limited to 
45 or 60 degrees, and a 20 percent rating for extension limited 
to 75 degrees.  38 C.F.R. § 4.71a.

Normal range of motion for the upper extremity is elbow flexion 
to 145 degree, forearm pronation to 80 degrees, and forearm 
supination to 85 degrees.  38 C.F.R. § 4.71a, Plate I.

The Veteran contends that in light of the disability his right 
elbow causes, a compensable rating is warranted.  He maintains 
that he has chronic pain in his right elbow.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   

Having considered the evidence of record, the Board finds that 
the Veteran is not entitled to a compensable evaluation for his 
right elbow disability at any point during the appeal period.  In 
this regard, the Board notes that the Veteran's right elbow 
disability is manifested by subjective complaints of pain and 
objective evidence of full range of motion of the forearm on 
flexion, extension, supination, and pronation.  In addition, 
there is no evidence of ankylosis of the elbow, nor is there 
evidence of impairment of the ulna or radius.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5210, 5211  

With regard to range of motion testing, in the March 2006 VA 
(QTC) examination, flexion was to 145 degrees; extension was to 
zero degrees; supination was to 85 degrees; and pronation was to 
80 degrees.  In addition, in the August 2009 VA examination, 
flexion was to 145 degrees; extension was to zero degrees; 
supination was to 85 degrees; and pronation was to 80 degrees, 
with no pain.  Thus, the right elbow disability has not resulted 
in flexion limited to 100 degrees or less, nor extension limited 
to 45 degrees or more, nor supination limited to 30 degrees or 
less, nor pronation lost beyond the last quarter of the arc with 
the hand not approaching full pronation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5206, 5206 and 5213.    

The Board also notes that even when considering DeLuca, the 
evidence does not demonstrate that the Veteran is entitled to a 
compensable rating for the residuals of a fasciotomy of the right 
elbow.  In the March 2006 VA (QTC) examination, the Veteran had 
full range of motion of the forearm on flexion, extension, 
supination, and pronation, and the examiner specifically stated 
that the range of motion was not limited by repetitive use, pain, 
fatigue, weakness, lack of endurance or incoordination.  In 
addition, in the August 2009 VA examination, the Veteran once 
again had full range of motion of the forearm on flexion, 
extension, supination, and pronation.  Moreover, the examiner 
reported that there was no change in active or passive range of 
motion during repeat motion testing and no additional losses of 
range of motion or functional loss of the involved joint due to 
pain, weakness, impaired endurance, fatigue, incoordination or 
flare-ups.  Therefore, the factors to be considered pursuant to 
DeLuca, including 38 C.F.R. §§ 4.40, 4.45, and 4.59, do not 
provide any basis for a compensable rating in the instant case.

The Board acknowledges that the provisions of Diagnostic Code 
5003 provide that when limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, in cases of arthritis established by X-ray 
findings a rating of 10 percent is for application for each major 
joint or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997).  However, there is no evidence that the right elbow 
joint is manifested by arthritis.  In fact, an x-ray taken of the 
Veteran's right elbow at the time of the March 2006 VA (QTC) 
examination was reported to be normal.  Therefore, these 
provisions are not applicable in the instant case.

The Board recognizes that the Veteran can attest to experiencing 
pain in his elbow.  See Espiritu, supra.  Nevertheless, the 
evidence of record does not reflect that these complaints of pain 
result in functional impairment of such severity so as to warrant 
a compensable rating for his right elbow.  In this regard, a 
compensable rating is not warranted as there is no medical 
evidence of flexion of the forearm limited to 100 degrees or 
less, extension of the forearm limited to 45 degrees or more, or 
compensable limitation of supination or pronation of the right 
forearm.  Therefore, the Board finds that the Veteran is not 
entitled to a compensable rating for his service-connected 
residuals of a fasciotomy of the right elbow at any point in the 
appeal period.  The noncompensable disability evaluation is the 
highest rating warranted for the appeal period.  See Fenderson, 
12 Vet. App. at 119.      

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, since there is a preponderance of 
evidence against the claim, the benefit of the doubt doctrine 
does not apply and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Right Shoulder

Since the Veteran disagreed with the initial rating following the 
initial grant of service connection, the Board will consider 
whether separate ratings may be assigned for separate periods of 
time based on facts found.  Fenderson, 12 Vet. App. at 119.

Disabilities of the shoulder and arm are rated under Diagnostic 
Codes 5200 through 5203.  Normal ranges of upper extremity motion 
are defined by VA regulation as follows: forward elevation 
(flexion) from zero to 180 degrees; abduction from zero to 180 
degrees; and internal and external rotation to 90 degrees.  
Lifting the arm to shoulder level is lifting it to 90 degrees.  
See 38 C.F.R. § 4.71, Plate I.

The Veteran's service-connected right shoulder disability is 
characterized as status-post right shoulder dislocation.  This 
disability is not listed on the Rating Schedule, and the RO 
assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related body 
part and "99."  See 38 C.F.R. § 4.20 (2010).  The RO determined 
that the most closely analogous diagnostic code is 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  Diagnostic Code 5201 provides that 
limitation of motion of the minor arm at shoulder level warrants 
a 20 percent disability rating.  Limitation of motion of the 
minor arm midway between the side and shoulder level warrants a 
20 percent disability rating.  Limitation of motion of the minor 
arm to 25 degrees from the side warrants a maximum 30 percent 
rating. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Veteran maintains that because he has discomfort in his right 
shoulder, a compensable rating is warranted.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu, 2 Vet. App. at 
492.

In this case, there is a preponderance of evidence against the 
Veteran's claim for an initial compensable rating for his status-
post right shoulder dislocation.  In this regard, the Board notes 
that a compensable rating under Diagnostic Code 5201 requires 
limitation of motion of the arm to the shoulder level, to midway 
between the side and shoulder level, or to 25 degrees from the 
side.  The record contains no evidence of any such limitation of 
motion.  Thus, the Veteran is not entitled to an initial 
compensable rating under Diagnostic Code 5201 at any point in the 
appeal period.

The Board has considered 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra.  However, there is a preponderance of evidence 
against a finding that the Veteran has any additional limitation 
of motion of the right shoulder or arm due to pain or flare-ups 
of pain, supported by objective findings, to a degree that would 
support a compensable rating in excess of 10 percent (i.e., 
limitation of motion of the arm that more nearly approximates 90 
degrees or the arm motion limited to the shoulder level), nor is 
there medical evidence of fatigability, weakness, or 
incoordination that results in such additional limitation of 
motion of the right arm.  In this regard, in the Veteran's March 
2006 VA (QTC) examination, there was full active abduction and 
forward flexion was to 180 degrees.  In addition, the range of 
motion was not limited by repetitive use, pain, fatigue, 
weakness, lack of endurance or incoordination.  The Board also 
notes that in the Veteran's August 2009 VA examination, flexion 
was to 160 degrees, with no pain.  The Board recognizes that 
there was tenderness of the biceps tendon.  However, the examiner 
reported that there was no change in active or passive range of 
motion during repeat motion testing and no additional losses of 
range of motion or functional loss of the involved joint due to 
pain, weakness, impaired endurance, fatigue, incoordination or 
flare-ups.  Thus, even when pain and other symptoms are accounted 
for there is no indication of functional limitation of the right 
arm at shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra. 

Degenerative or traumatic arthritis (established by x-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for arthritis of a major joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  For purposes of 
rating disability from arthritis, the shoulder is considered a 
major joint.  38 C.F.R. § 4.45(f).  However, in this case, there 
is no evidence that the right shoulder joint is manifested by 
arthritis.  In fact, an x-ray taken of the Veteran's right 
shoulder at the time of the March 2006 VA (QTC) examination was 
reported to be normal.  Therefore, these provisions are not 
applicable in the instant case.

The Board has considered whether other Diagnostic Codes might 
allow for a compensable disability rating.  The only other 
Diagnostic Codes available for rating the shoulder and arm are 
Diagnostic Codes 5200 through 5203.  Any evaluation under 
Diagnostic Code 5200 requires ankylosis of the scapulohumeral 
articulation, which was not shown by the evidence of record.  A 
rating under Diagnostic Code 5202 is not warranted because it 
relates to disabilities of the humerus, which are not shown in 
the evidence of record.  Under Diagnostic Code 5203, a 
compensable rating requires either malunion of the clavicle or 
scapula, or nonunion of the clavicle or scapula without loose 
movement.  Service connection is not in effect for such bony 
abnormalities and, in any event, neither of these is shown by the 
evidence of record.  In the August 2009 VA examination, the 
examiner specifically stated that there was no evidence of 
dislocation of the clavicle or scapula.  There was also no 
evidence of nonunion or malunion.  

The Board recognizes that the Veteran can attest to experiencing 
pain in his shoulder.  See Espiritu, supra.  Nevertheless, the 
evidence of record does not reflect that these complaints of pain 
result in functional impairment of such severity so as to warrant 
a compensable rating for his right shoulder.  In this regard, a 
compensable rating is not warranted as there is no medical 
evidence of limitation of motion of the right arm to the shoulder 
level, to midway between the side and shoulder level, or to 25 
degrees from the side.  Therefore, the Board finds that the 
Veteran is not entitled to a compensable rating for his service-
connected status-post right shoulder dislocation at any point in 
the appeal period.  The noncompensable disability evaluation is 
the highest rating warranted for the appeal period.  See 
Fenderson, 12 Vet. App. at 119.      

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, since there is a preponderance of 
evidence against the claim, the benefit of the doubt doctrine 
does not apply and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001); Gilbert, 1 Vet. App. at 49.  







IV.  Neck Disability

A.  Factual Background      

The Veteran's service treatment records show that in December 
1996, it was noted that the results of the Veteran's magnetic 
resonance imaging (MRI) showed C3-4 bilateral foraminal narrowing 
and C5-6 hard disk bulge with a positive cervical stenosis and 
bilateral foraminal narrowing.  In January 1997, the Veteran was 
diagnosed with cervical disk herniation, and in February 1998, he 
underwent an anterior cervical diskectomy and fusion at C5-6 with 
a right iliac crest bone graft.  In January 2006, the Veteran had 
x-rays taken of his cervical spine.  The impression was status-
post fusion at C5-6, with degenerative changes that were most 
pronounced at C3-4 and C6-7.  In February 2005, the Veteran was 
treated for complaints of chronic neck pain.  An MRI scan showed 
a right-sided disc protrusion at C6-7.  There was also quite a 
bit of spondylosis at that same level.  The impression was of 
chronic neck pain with solid fusion at C5-6.  The examiner noted 
that the Veteran's neck pain was most likely due to spondylosis 
at C6-7, but he could not guarantee that that was the source of 
all of his neck pain.  According to the examiner, the Veteran was 
scheduled for an additional surgery of the cervical spine.  In 
March 2006, the Veteran was diagnosed with arthritis of the 
cervical spine, status-post laminectomy.             

In March 2006, the Veteran filed a claim for service connection 
for chronic neck pain.  

In March 2006, the Veteran underwent a VA examination which was 
conducted by QTC Services.  At that time, he stated that he was 
still on active duty in the Air Force and that his MOS was as a 
crew chief.  He indicated that in 1991, he was diagnosed with 
degenerative disk disease and stenosis.  The Veteran underwent a 
fusion at C5-6 with diskectomy and later had to undergo a C6-7 
fusion.  According to the Veteran, he had symptoms 
intermittently, occurring three times a week, with no radiation 
of the pain.  He described the pain as a burning pain and rated 
it a 3 to 5 out of 10 in severity.  It was associated with 
physical activity and it was relieved with medication.  The 
Veteran could function with the use of medication during flare-
ups.  He had not been incapacitated other than for the surgery.  
The Veteran reported a functional impairment of reduced range of 
motion.  According to the Veteran, he had missed 45 days from 
work due to his cervical spine condition.       

The physical examination of the Veteran's cervical spine showed 
that there was no radiation of pain on movement, muscle spasm, or 
tenderness.  In regard to range of motion of the cervical spine, 
flexion was to 30 degrees; extension was to 45 degrees; right 
lateral flexion was to 45 degrees; left lateral flexion was to 30 
degrees; right rotation was to 55 degrees; and left rotation was 
to 67 degrees.  The range of motion was limited by pain.  It was 
not limited by repetitive use, fatigue, weakness, lack of 
endurance or incoordination.  The examiner stated that he could 
not determine any additional limitation in range of motion 
without resorting to mere speculation.  An x-ray of the Veteran's 
cervical spine was reported as showing fusion of C5-6 and plate 
attempting to fuse at C6-7, with loss of disk.  The finding was 
consistent with fusion at C5-6 and C6-7, as post surgery with 
retained metal plate and screws at C6-7.  Following the physical 
examination and a review of the Veteran's x-ray, the examiner 
diagnosed the Veteran as status-post diskectomy and fusion at C5-
6 and C6-7, with residual pain and loss of range of motion.        

A private x-ray report shows that in October 2006, the Veteran 
had an MRI taken of his cervical spine.  The MRI was reported to 
show modest to moderate disc bulge centrally and rightward at C3-
4 and some broad based disc bulge changes at C4-5.  There also 
appeared to be some combination of disc protrusion and spurring 
leftward at C6-7.  That finding appeared stable when compared to 
a previous study.  The impression was of a relatively stable 
appearance of the cervical spine.  There were continued 
postoperative changes and other multilevel modest findings, as 
described above.  

By a November 2006 rating action, the RO granted service 
connection for degenerative disk disease with status-post 
anterior cervical fusion with diskectomy and laminectomy of the 
cervical spine.  The RO assigned a 20 percent disability rating 
under Diagnostic Code 5242, effective from September 1, 2006, for 
the Veteran's service-connected cervical spine disability.

In July 2007, the Veteran testified at a Travel Board hearing.  
At that time, he stated that his neck pain had increased since he 
was examined by QTC (VA) in March 2006.  The Veteran reported 
that his neck pain was a 7 out of 10 in severity.  He also 
indicated that his neck was stiff with limited range of motion, 
and that he experienced muscle spasms.  According to the Veteran, 
he had flare-ups approximately 3 to 4 times a week.  He further 
noted that his neck pain radiated into his shoulder and arms.  
The Veteran stated that his current job involved sitting at a 
desk all day, and that due to his neck pain, he had to get up 
approximately every 10 minutes and walk around before he could 
sit back at his desk.  Thus, because of the constant 
interruptions, he maintained that his neck disability interfered 
with his ability to concentrate at work.           

In June 2009, the RO received VA treatment records from the Hill 
Air Force Base, dated from January 2005 to April 2009.  The 
records show that in February 2007, the Veteran was treated for 
neck pain.  At that time, the examiner stated that there was no 
component of radiating arm pain.  According to the examiner, the 
Veteran experience numbness in his hands which was consistent 
with carpel tunnel syndrome.  The assessment was status-post C5-6 
and C6-7 anterior cervical discectomy and fusion.  The examiner 
also noted that there was evidence of carpel tunnel syndrome.  
The records further reflect that in November 2007, the Veteran 
underwent a revision of the C6-7 anterior cervical diskectomy 
fusion.  The surgeon took a hip graft and used a new plate.  
According to the records, in February 2008, the Veteran was 
treated for neck pain and muscle spasms.  He denied radiation or 
weakness.  Upon physical examination, the Veteran's cervical 
spine exhibited a muscle spasm.  Cervical spine motion was normal 
and there was no weakness of the cervical spine.  Upon 
neurological evaluation, there were no sensory abnormalities and 
motor strength was normal.  The assessment was of a muscle spasm.   
In March 2008, the Veteran underwent a post-operative evaluation.  
At that time, he stated that he was having some neck pain 
although it was significantly better than his pre-operative 
state.  He had no arm pain.  The physical examination showed that 
he had normal strength and sensation in his upper extremities.  
He was noted to be stable status post C6-7 revision.  In July 
2008, the Veteran underwent another post-operative evaluation.  
At that time, his surgeon noted that the Veteran's radicular arm 
pain had resolved subsequent to his recent surgery.     

In August 2009, the Veteran underwent a VA examination.  At that 
time, he stated that he had a history of three prior neck 
surgeries.  He indicated that he was not sure if they helped or 
not.  The Veteran reported that at present, he had constant pain 
in his neck.  He rated the pain a 3 out of 10 in severity.  By 
every afternoon, his pain level had flared to a 7 to 9 out of 10 
in severity and would last until he went to bed.  He did not do a 
lot of lifting and he had a desk job.  The Veteran reported that 
prolonged periods of sitting at his desk could cause a flare-up.  
Relieving factors included taking a hot shower, taking a nap, and 
taking medication including muscle relaxants.  When he had a 
flare-up, he had increased pain and decreased range of motion to 
"almost all" weakness, fatigue, and incoordination.  According 
to the Veteran, due to his neck disability, he had numbness in 
his hands.  He also noted that he had carpal tunnel syndrome.  
There were no incapacitating episodes, and there were no bowel or 
bladder symptoms.     

Upon physical examination of the cervical spine, there was no 
tenderness or spasm.  In regard to range of motion, flexion was 
to 35 degrees; extension was to 40 degrees; right lateral flexion 
was to 15 degrees; left lateral flexion was to 15 degrees; right 
rotation was to 55 degrees; and left rotation was to 55 degrees.  
He had pain with extremes on flexion; otherwise no pain.  
Repetitive motion did not change his symptoms.  Strength was 
normal in the upper extremities.  Sensory examination was normal, 
and sharp-to-dull examination was normal.  The Veteran's reflexes 
were normal.  The examiner further reported that there was no 
change in active or passive range of motion during repeat motion 
testing and no additional losses of range of motion or functional 
loss of the spine due to pain, weakness, impaired endurance, 
fatigue, incoordination or flare-ups.  The diagnosis was cervical 
spine degenerative disk disease status post multiple fusions.        






B.  Analysis

Since the Veteran disagreed with the initial rating following the 
initial grant of service connection, the Board will consider 
whether separate ratings may be assigned for separate periods of 
time based on facts found.  Fenderson, 12 Vet. App. at 119.

The RO has rated the Veteran's degenerative arthritis of the 
cervical spine under Diagnostic Code 5242 for degenerative 
arthritis of the spine.  As the Veteran's claim was filed in 
March 2006, only the current criteria for rating disease and 
disabilities of the spine (effective since September 26, 2003) 
are applicable.

Under the current rating criteria for disabilities of the spine, 
the general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of the 
spine, in pertinent part, a veteran would be awarded a 20 percent 
rating when he displays forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is warranted when a 
veteran exhibits forward flexion of the cervical spine 15 degrees 
or less, or when a veteran exhibits favorable ankylosis of the 
entire cervical spine.  A 40 percent rating is warranted when a 
veteran exhibits unfavorable ankylosis of the entire cervical 
spine.  A veteran will generate the maximum 100 percent 
evaluation if he has unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board notes that according to Note (2), for VA compensation 
purposes, normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the cervical 
spine is 340 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range of motion.

The Board also notes that according to Note (5), in pertinent 
part, for VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine or the entire spine 
is fixed in flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to nerve 
root stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable ankylosis.

The Board further comments that, in addition to a rating for 
orthopedic impairment (i.e., limitation of motion), the 
evaluating entity should assess any associated objective 
neurological abnormalities separately, to include bowel or 
bladder impairment and radiculopathy.  38 C.F.R. § 4.71a, Note 
(1).  Thus, when a veteran has separate and distinct 
manifestations attributable to a single injury, he should receive 
compensation for these different manifestations under different 
Diagnostic Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months.  A 20 
percent rating is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  A 60 
percent rating is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 months.

According to Note (1), for purposes of evaluation under 
Diagnostic Code 5243, an incapacitation episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.

Under Diagnostic Code 5010-5003, where there is arthritis, due to 
trauma, substantiated by X-ray findings, rate as degenerative 
arthritis under Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis is rated on the basis of limitation 
of motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a.

The Veteran maintains that his current rating is not high enough 
in light of the disability that his neck causes.  He indicates 
that he has chronic pain in his neck and limited range of motion.  
In this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability or 
an event.  However, symptoms must be viewed in conjunction with 
the objective medical evidence of record.  Espiritu, 2 Vet. App. 
at 492. 

In this case, there is a preponderance of evidence against the 
Veteran's claim for an initial rating in excess of 20 percent for 
his service-connected neck disability, characterized as 
degenerative disk disease with status-post anterior cervical 
fusion with diskectomy and laminectomy of the cervical spine.  In 
this regard, the Board notes that there is no evidence of record 
showing that forward flexion of the Veteran's cervical spine is 
limited to 15 degrees or less, nor is there any evidence showing 
that the Veteran has demonstrated favorable ankylosis of the 
entire cervical spine.  In the Veteran's March 2006 VA (QTC) 
examination, forward flexion was to 30 degrees.  In addition, in 
the August 2009 VA examination, forward flexion was to 35 
degrees.  Thus, the Veteran is not entitled to a rating  in 
excess of 20 percent at any point in the appeal period.  
38 C.F.R. § 4.71a, Diagnostic Code 5242.   

In addition, the Board notes that there is no evidence of record 
indicating that the Veteran has had incapacitating episodes 
requiring bed rest prescribed by a physician and treatment by a 
physician.  Thus, a 40 percent evaluation under Diagnostic Code 
5293 for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months, is 
not warranted.

The Board further observes that in this case, there is no 
evidence of any weakness, excess fatigability, or incoordination 
due to "flare-ups" of the neck disability that would warrant 
increased compensation.  In the March 2006 VA (QTC) examination, 
the Board recognizes that the Veteran's range of motion was 
limited by pain.  However, the examiner also stated that it was 
not limited by repetitive use, fatigue, weakness, lack of 
endurance or incoordination.  In addition, in the Veteran's June 
2009 VA examination, the Board also recognizes that the Veteran 
indicated that he had flare-ups on an almost daily basis.  
However, the examiner stated that in regard to range of motion of 
the Veteran's cervical spine, the Veteran only had pain with 
flexion.  Moreover, repetitive motion did not change his 
symptoms.  The examiner further reported that there was no change 
in active or passive range of motion during repeat motion testing 
and no additional losses of range of motion or functional loss of 
the spine due to pain, weakness, impaired endurance, fatigue, 
incoordination or flare-ups.  As such, an increased rating under 
38 C.F.R. §§ 4.40, 4.45, or the holding in DeLuca is not 
warranted for the Veteran's neck disability.

The Board also notes that there is no medical evidence of a 
neurological disability associated with or due to the service-
connected cervical spine disorder, which warrants a separate 
compensable rating.  The Board recognizes that it is the 
Veteran's contention that he has radiating pain to his shoulders 
and arms, and numbness in his hands, due to his service-connected 
cervical spine disability.  In this regard, the Board notes that 
according to VA treatment records from the Hill Air Force Base, 
in July 2008, the Veteran's surgeon stated that the Veteran's 
radicular arm pain had resolved subsequent to his recent surgery.  
This statement supports the Veteran's contention that he had been 
experiencing radiating arm pain.  However, although the Veteran 
experienced radiating arm pain, there is no medical evidence of a 
diagnosed neurological disability that has been linked to the 
Veteran's service-connected cervical spine disability.   The 
Board observes that in the March 2006 VA (QTC) examination, the 
examiner stated that there was no radiation of pain on movement.  
In addition, VA treatment records from the Hill Air Force Base 
reflect that in a February 2007 evaluation, the examiner reported 
that there was no component of radiating arm pain.  The examiner 
also linked the numbness in the Veteran's hands to his diagnosed 
carpel tunnel syndrome, not to his service-connected neck 
disability.  The records also show that in a February 2008 
evaluation, the Veteran denied radiation of pain and the 
neurological examination showed that there were no sensory 
abnormalities and motor strength was normal.  Moreover, in March 
2008, a physical examination showed that the Veteran had normal 
strength and sensation in his upper extremities.  Furthermore, in 
the Veteran's June 2009 VA examination, strength was normal in 
the upper extremities, sensory examination was normal, and sharp-
to-dull examination was normal.  Therefore, in light of the 
above, there is no medical evidence of a neurological disability 
associated with or due to the service-connected cervical spine 
disorder, which warrants a separate compensable rating.    

In view of the foregoing, the criteria for a rating in excess of 
20 percent for degenerative disk disease with status-post 
anterior cervical fusion with diskectomy and laminectomy of the 
cervical spine, is not warranted at any point in the appeal 
period.  The 20 percent disability evaluation is the highest 
rating warranted for the appeal period.  See Fenderson, 12 Vet. 
App. at 119.      

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, since there is a preponderance of 
evidence against the claim, the benefit of the doubt doctrine 
does not apply and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001); Gilbert, 1 Vet. App. at 49.  




V. Extraschedular Rating

The Board also considered whether the Veteran is entitled to 
higher initial ratings on an extra-schedular basis.  However, 
this case does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  There is no probative indication that the Veteran's 
right elbow, right shoulder, and neck disabilities have caused 
marked interference with his employment at any point.  The Board 
recognizes that the Veteran maintains that he has a desk job 
which requires prolonged periods of sitting, which aggravates his 
neck disability.  However, he has not submitted any objective 
evidence suggesting his neck disability, right elbow disability, 
and/or right shoulder disability, interfere with his job 
performance (e.g., formal reprimands, demotions, concessions by 
his employer, etc.).  The Veteran also has not been hospitalized 
for treatment of his neck disability, right elbow disability, 
and/or right shoulder disability, and as such, there are no 
grounds for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable rating for the residuals of 
a fasciotomy of the right elbow is denied.       

Entitlement to an initial compensable rating for status-post 
right shoulder dislocation is denied.  



Entitlement to an initial rating in excess of 20 percent for 
degenerative disk disease with status-post anterior cervical 
fusion with diskectomy and laminectomy of the cervical spine is 
denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


